UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7483


ANTONIO LENARD BUEY,

                     Petitioner - Appellant,

              v.

WARDEN, FCI McDowell,

                     Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. David A. Faber, Senior District Judge. (1:19-cv-00721)


Submitted: February 23, 2021                                 Decided: February 26, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Antonio Lenard Buey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Lenard Buey, a federal prisoner, ∗ appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing Buey’s 28 U.S.C.

§ 2241 petition, in which Buey sought to challenge his sentence by way of the savings

clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may challenge his sentence

in a traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion would be

inadequate or ineffective to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a sentence
       when: (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the prisoner’s
       direct appeal and first § 2255 motion, the aforementioned settled substantive
       law changed and was deemed to apply retroactively on collateral review; (3)
       the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for
       second or successive motions; and (4) due to this retroactive change, the
       sentence now presents an error sufficiently grave to be deemed a fundamental
       defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

       We have reviewed the record and find no reversible error. Accordingly, we affirm

the district court’s judgment. However, we modify the dismissal order, Buey v. Warden,

FCI McDowell, No. 1:19-cv-00721 (S.D.W. Va. Sept. 25, 2020), to reflect a dismissal

without prejudice for lack of jurisdiction, see Wheeler, 886 F.3d at 426, and affirm the

order as modified, 28 U.S.C. § 2106. We dispense with oral argument because the facts




       ∗
        As a federal prisoner, Buey need not obtain a certificate of appealability to
challenge the district court’s ruling on his petition. See 28 U.S.C. § 2253(c)(1).

                                               2
and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                         AFFIRMED AS MODIFIED




                                           3